DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claim 1 (see Remarks pages 7-10 filed on 10/06/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Ono et al (US 2013/0235421) discloses When a notification, indicating that a read-start instruction is inputted in a reading apparatus that supports event push scanning, is received through a network, read-setting of read operation corresponding to the read-start instruction is acquired from the reading apparatus through a network, in response to the received notification. An instruction is given to the reading apparatus through the network to read an image in accordance with the acquired read-setting and transmit read image data generated by the reading, using a predetermined scanner driver, (Para 0032-0075). However, Ono et al does not disclose in the affirmative, “after recording the information included in the job indicating the destination of the image data, in response to receiving of an execution command to execute the job through the user interface, cause the reader device to start reading the image, obtain the destination of the image data for the image having been read from the recorded information, and transmit the image data for the image to the obtained destination.”
Further, the next closest prior art Minami (US 2017/0242636) discloses control device that is communicable with a plurality of image forming apparatuses, comprises: an information obtaining part that obtains history information from the plurality of image forming apparatuses; a spool destination deciding part that decides two or more image forming apparatuses as spool destinations of an accepted job from the plurality of image forming apparatuses based on plural pieces of history information obtained by the information obtaining part; and a job transmitter that transmits a job to the two or more image forming apparatuses decided by the spool destination deciding part, (Para 0034-0134). However, Minami does not disclose in the affirmative, “after recording the information included in the job indicating the destination of the image data, in response to receiving of an execution command to execute the job through the user interface, cause the reader device to start reading the image, obtain the destination of the image data for the image having been read from the recorded information, and transmit the image data for the image to the obtained destination.”
Finally, the next closest prior art Yanazume (US 2009/0034723) discloses an MFP, an image on an original is read and the image is stored as a document (input image) in an HDD. A marking-information generation module generates marking information (two-dimensional code information) expressing at least one of information relating to storage of the document and an output parameters of the document. A document-relevance-information management module relates the marking information “after recording the information included in the job indicating the destination of the image data, in response to receiving of an execution command to execute the job through the user interface, cause the reader device to start reading the image, obtain the destination of the image data for the image having been read from the recorded information, and transmit the image data for the image to the obtained destination.”
Therefore, the prior arts Ono et al, Minami, and Yanazume alone or in combination do not render obvious in include the claimed feature in the affirmative, “after recording the information included in the job indicating the destination of the image data, in response to receiving of an execution command to execute the job through the user interface, cause the reader device to start reading the image, obtain the destination of the image data for the image having been read from the recorded information, and transmit the image data for the image to the obtained destination.”

Dependent claims 2-10 are allowed because of their dependency to claim 1 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677